OFFICE   OF THE AITORNEY    GENERAL   OF TEXAS
                   AUSTIN




                      a# o? yewr letter    et wwaber 22,
                     e legl*lati*ehfat~.+sf Mttiler
                      e, we have reauhad* aeswluriea
                      in lmr or&LI3alopiaQm.
P

         I)eparbmnt o? Agriculture, page2


                  In 1919 tha law wae
         Bill 100.249, Aate lglg, 36th
         wae oodified a8 Artidle me
         Penal Code. Seatlon 23 rsadet
                 "aeat1on23, Any pereon, who        hlleralf,oc
            hla e4mloye, ov agent, or ae the emp"! aye or wont
            o? Ulother, 8hall ~88, In the buylq    or roll-   of
            8ny Wxmodl~, .9rretain in hie poe~eee1c.m    8 -19
            weight or meae*, or wefghlng or meaeurbg irutrm-
            ment or ahall offer or expoee for male; or sell,
            axeept a8 hereinbefore epedf1eoll.yrllove13ia this
            AQt, OF use OF rshia   in him poeeeeebn     eng weight
            or mamum or welghlng     or mamrlng   lnetruaent
            uhloh hae.not bean sealed by a rsrler within &m
            year, or who shall ditrpow of any oand~ed walgbt
            oraeamre, orwel$hlng ormeaeurtng lnetrmant
                       to law, ol'rraJpar*oa, who, by hae8olf 'or
            hle   arp oyo or *ant, or as the aapleye or egm i o?
            oomtFbcI
            another, nhall 8011 0s offer or .axparefor 8al0, or
            us0 or ham ln him poareeriee4  for the purpose of
            relll.n# or uelng, anyc+dwLIe or lnatrmeat to be
            ueed to, or srlmlated to irlwxy, arvrM&lt       or
            m4a*ume, ala




            welghiag or aearwing Ineta%eeente ahallbe prIma
            faele wideme of the fast that thy were intended
            to be uecd 3x1the violation of lam.   (Uhder8oorhg
             oure.)
                  Hots t&at we have undereaorfbda portion of thlr enaet-
         msntdeaeed eignlfleantwhiahappaare8 in the PenaLCcdotor tho
         firet time in 1919. Thle pxovlelonwas aeltted in fihe1925
         oodiflaetlonof the Penal Code whiah aaublned 8evrbFalprevious
         artlolem, araongthem Artl8lee 990 find9928, to tonn Artiole
         1037. At that time thla Az’tiale reed 88 follo~st

                 “Any pereon, who, by himself, or hle emplgee
            or agent, ox em th? mployee or agent oi another,
            shall uee, in the buying or eelliag of any mmno-
    /-
            dlty, or retain In his poseeselon,
            or meaeure, or wbl@+g or meeeurlng a fa1ee wei$lt
                                                 lnetrumen ,
            or shall offer or expose for sale, or sell, exaept
Department of Agrloultxme; Page 3


   88 8peci1r~~a1l.ya2lcniadby lnw, or me or ro$a¶n
   In his poeeeeelm   eny weight or meikeum or weI&-
   lng or aeeeurlng lnstrwnentcontraryto Im, or
   by ertyperson, who, by htieelf, or hle employee
   or agent, or (LRthe amplogee or egcnt of another
   shell sell or offer or expoee for ule, or we
    or have in hle poeeoselonfor the purpeaeof eoll-
    ingor uelng,an7 device or lnetrmaentto bo wed
    to, or oalauleted to, fmlekfy nny weight or roamma,
    ahallbe fined not leas than 410.00aor morekhan
    (200.00.     Poemeelon of muah false weight or mea-
    sures,or inlrtrumenta    ehmll be prlau'fa~lewldeme
    of the fmet thmt they were intendedto be used In
    the vlolmtlon    of lmw.'(
        In 1929 Artlole 1037 was again amended ud thle
nentaheng0d thepanaltlee providedin thelg25Code8ad
in addltlon,theam lignlfiemtlamguqeunde~o2edr
        "Any pereon, who, by hia8el.f or by hle resyvent
   or egentof mother poreon, ehall offer or expeee
   for ule, aell, urns,or ret&id in hle poroeaeloa
   eny falea we   te or meaeurw, or welghlng e.r
   reaeurlngdaY?@&(I, in the buying or aolM## ai rrap
   ewmodit;l or thing nr In oalaulatlng or maeuring
   eervlee or la the determhation oiwelght or ma-
   au-e-when a ehmme la side for ewh
           .-em.                     _   detcrraiastlon,
                                         -   -       -*_
   or wno enui arepoee or eny aoaaannea eaaaer,~re~te,
   memeures or we       or meaeur      dwiaee roa




   purpose of eellw or using, mny device or laetru-
   ment to be used ,b or aalouletad to fela%fy eny
   weight or meeeurej shall be guilty of a mieduuemnor,
   end shell be punished by a fine of not lcnn the.n
   $20 or more than $100, upon ths first aonvS.atloa
   in any aourt of acmpetent juriaidbtion;and uprrn
   a eeaond or eubeaquent aonvlatlon In any aourt of
   acmpetent jurlsdlationhe shall be punlehad b? a
   fine of not less thm $50 or more than $200.'
   (Undersaorlngourr.)
Departnmnt or Agrlaulture,Page 4


        We should look also to tho leglelirtlvehiatom of
Artlole1042 of the Penal 00&e. This artialswsr~derlvedfrem
seatjon7 or Bouee Bill lo. 247,, mte 1919, 36th Leglmlature,
Page    235, am? em orIgInally emetod z-etulr

              "Whewer In b         my     of the artlckl~e0s
       ~property         in eotlen 5 0s thle Aat or
               nentloned-3
       acntinned in the Oovernor~r proeleaatlapn
                                               dafi.nW
       whet oonetltutee a unit In 8exfomity with the,
       prwlelons of Beetlone 5 and 6 of this A&, 8Md.l
       take any greatop nw3eborof pounds thereofto :tbe
       bushel, barrel or oubia yard, or dlvlelblemer-
       ehantablequantityof buehol,bevel, oubbie   yud
       or lineal yard, or ln eolllngary 0s said utleloe,
       eball~lvo an lees number of pounds thereofto the
       bushel,barre I , oubie or llmal
       merohantnble qumtl 7      of a buahe~~~fi%”
       orlI.nealPasdt&an 8 allowalbf thle L)kte,with
       lnteattogrin &a dvuktsgo the~w, exoeptwhecc,
       expresslyauthorleed      to do mow      ape&al aontraet
                   to thst effslt,eb8llbe lirble to
       or agrecraeat




       390 HundredDo
              The rwlelk     of1925 eupplbd for thetoM          "whowa
la b\rw        any utlcrle   of p~oprtf    mwtlanRd In 8wtioa     5 :ui9
dot,    or mentloned In the Qwernor~e prwlamatlon derln
~~tlt&e          8 ua;t In o~onfontit~                    7th
                                     with the provlrlone of
                . . . the wards wdoreaored In Article1042 *a%
nou'reeA8
        t




       sell& any of the came, shall give imy lees ntnnber
       of pomade thereofto the buehel,barrel, aubla er
       lineal yard, or dlvlelble merahantablequaatlty of
       bushel, barrel, oubia or lIzma ~a-rdthnn IS alloved
       by the laws 0s this State, with intent to gain an
       advantage thereby, nhall be fined not less than
       twenty nor more than two hundreddollars."
      Department of Agriculture,Page 5

              We believe that in Arflole 1042 (l-5, Pea81 Qode) an
                 enacted in 1919 aad at the present tlme.the on4 aets
      or3.glnall.y
       pre8orlbedare the taw      or giv     of a lea8 n*er a?.,'
       the bushel, barrel, aubti or linea
                                        "rl:yard oredtM.8ible.reG%aSe
       quantity of 8whrea8uraaentm than 18 pre8erlb8d ia th8 crlvllrta-
       tute8 a8 the aorreat unit         ior eaah mea1\WPLant,with intent
       to gain advantage thereby.          thel~5eodiflRItionmqhave
       attempted‘tb        sum*   thlr 8ltuatlanby the additionai the woml8
       "or by the aord;" 8tlll,aa the 8tatutenew ceadm, %+ prohibit8
       only the glvlng or taking of a le88er or greater smqunt of a.emo-
       dlty uhen rold In rtandanl malts 8nd vhen the "8taMaxxlweight of
       vhlah . . . by the oord . . . has been fixedbJ ~~E’iitr8.6f         this
       State.A The Legl8lature  of thla State ha8 not yet undertaken to
       fix or detemine the number o? undo ln a aord of vood; nor to our
       lmovlsdge Is wood 8ol.dby the *
                      Advert-   to Artiolelm7, we tiedlately lleze upon the
      vordsI
                  UAny perron . . . rho shall 8ell or oiiar~or expo8e
              for 8ale le88 than the quantity he mqtre8ent8o? qq orb
              aodlty.. . -11 be guilty of a rl8daeaaor.'
,--               the8ewonl8rhl6h In1929 wpeamd lniwti9lelO37 for'
                      7
       the flrrt lme alme 1925be so ringled out, or 8houX$ithey be read
      a8 relatlxqjonly $0 a rale with iaX reamring dewtier)   Jfe believe
      thq p-bit     th'Etile~~of
                               8 lesrer ameunt W 8 emodi~~than     ,a8
      represmntsdwithout reapout to thm use of fal8e mteamuriag
                                                              dsvlwa.
      Webelleve thl8oonstmaetlonmoreooasonantvlth the legglaia; s-
      tent, and thin sema to be the aonrtnrotioaadopted
      gH@n81 Appeal8 in the ua8e of Qindf v. State,         -9 8. Y.(M)
         .
                       Con*equently,in an8wer to your 8pealfla que8tlon you are
       advisedthat rhea a dealer in wood deliver8to the pumha8er a
       quantity OS vood whloh he repre8ent8a8 being a oord 8nd oolloet8
       et hi8 quoted prlae for a oord of wood and it f$ found upon mea8ur-
       lng the 8ame that lera than three-fourth8of a cord has been de-
       llvemd, such dealer of wood nay be prooeedad aya%n8t for a rlr-
       demeanor under Artlole1037 of Vernon's Annotated Penal Oode.
                                                          Veq    truly your8
                                                     ATTORREIOEH%RALOFTEJ(A1)
                                                     BY
       JDSrdb                                                   Same8 D. Smllen
       APPROVH)F'EB.4, 1941                                            A@818tult
,--
       @EmID E. MAMM                               APPROVED: oPmIoMcOmITmE
       ATTOR~                  OF TEXAS
                        @FiNERAL                   By: B. W.B., Chalman